Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Sheahan et al. (U.S. Application Pub. No. 2008/0084444 A1) 
	Re-claim 1, 11, and 12, Sheahan et al.  discloses the following claimed subject matter:
A printhead comprising: a fluidic die including: a substrate; a nozzle layer disposed on the substrate and having an upper surface opposite the substrate (see ¶ [0001], [0006]-[0007], [0011]- [0012], [0016]; FIG. 2), the nozzle layer including a plurality of nozzles formed therein, each nozzle including a fluid chamber and a nozzle orifice extending through the nozzle layer from the upper surface to the fluid chamber; and a conductive trace disposed in direct contact with the nozzle layer and extending proximate to a portion of the nozzle orifices; and a monitoring circuit to monitor a value of the electrical property of the conductive trace, the value the electrical property indicative of damage to 

Re-claim 2, wherein the conductive trace embedded within the nozzle layer. (see figure 2, ¶ [0431], [0561])

Re-claim 4, wherein the conductive trace being a continuous conductive trace, the electrical property being one of an impedance and a resistance of the conductive trace. (see ¶ [0028] - [0030])

Re-claim 6, the fluidic device including a monitoring circuit to monitor the electrical property of the conductive trace. (see ¶ [0092], [0118])

Re-claim 7, wherein the monitoring circuit integrated in the substrate. (see drive circuitry ¶ [0006])

Re-claim 8, the fluidic device includes a plurality of conductive traces, each conductive trace extending proximate to a portion of nozzle orifices of the plurality of nozzles. (see ¶ [0058], [0175])

Re-claim 9, wherein the fluidic device comprising a fluidic die. (see printhead IC ¶ [0006] - [0007])

Re-claim 13, the monitoring including: measuring a value of the electrical property; and comparing the measured value of the electrical property to a known value, a deviation of the measured value from the known value being indicative of damage to the nozzle. (see ¶ [0128])

Re-claim 14, the method includes integrating a monitoring circuit within a substrate of the fluidic die for monitoring the electrical property. (see drive circuitry ¶ [0006])
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheahan et al. in view of prior art of record to Inoue. (U.S. Patent 8,172,358)
Sheahan et al. discloses elements of the instant claimed subject matter as noted above with the exception of wherein the conductive trace disposed on the upper surface of the nozzle layer.
Inoue (col.9, lines 19-37; fig.5) discloses the conductive trace (52, 54) disposed on the upper surface of the nozzle layer to measure the electrical resistance that varies with the presence/absence of the ink. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the IC circuitry in Sheahan et al. as taught by Inoue. The reasons for doing such would have been to control the spreading state of the ink.

Claims 5, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan et al. in view of prior art of record to Chou et al. (U.S. Application Pub. No. 2006/0098056 A1)

Chou et al. (¶ [0037]-[0043]; fig.6A) discloses the conductive trace comprising a pair of conductive traces extending in parallel with one another, the electrical property being a capacitance of a capacitor formed by the parallel conductive traces. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adopt the teaching of Chou et al. to the Sheahan et al. IC circuitry for the purpose of simplifying the fabricating process in semiconductor device.
	
As for the fluidic device which includes a wiring layer disposed between the nozzle layer and the substrate, the conductive trace electrically connected to the wiring layer by vias extending through the nozzle layer to the wiring layer, the feature is deemed to be obvious in the context of the integrated circuit as noted in Sheahan et al. (¶ [0006]
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2021/0094285 A1 to Fujisawa et al. 
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853